
	
		I
		112th CONGRESS
		2d Session
		H. R. 5873
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mr. Thompson of
			 Pennsylvania (for himself, Mr.
			 Schrader, Mr. McIntyre,
			 Mr. Goodlatte,
			 Mr. Michaud,
			 Mr. Owens,
			 Mr. Fleming,
			 Mr. Graves of Georgia,
			 Mr. Ribble,
			 Mr. Bonner,
			 Mr. Jones,
			 Mr. Duffy,
			 Ms. Kaptur,
			 Mr. Tipton,
			 Mr. Welch,
			 Mr. Womack,
			 Mr. Nunnelee,
			 Mr. Kissell,
			 Mr. Ross of Arkansas,
			 Mr. Southerland,
			 Ms. Pingree of Maine,
			 Mr. Benishek,
			 Mrs. Emerson,
			 Ms. Sewell,
			 Mrs. Lummis,
			 Mr. Bishop of Georgia, and
			 Mrs. Ellmers) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to modify the definition of the term biobased
		  product.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Products Fairness Act of
			 2012.
		2.Definition of
			 biobased productSection 9001
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is
			 amended—
			(1)by striking paragraph (4) and inserting the
			 following:
				
					(4)Biobased
				product
						(A)In
				generalThe term biobased product means a product
				determined by the Secretary to be a commercial or industrial product (other
				than food or feed) that is—
							(i)composed, in whole
				or in significant part, of biological products, including renewable domestic
				agricultural materials and forestry materials; or
							(ii)an intermediate
				ingredient or feedstock.
							(B)InclusionThe
				term biobased product, with respect to forestry materials,
				includes forest products that meet biobased content requirements,
				notwithstanding the market share the product holds, the age of the product, or
				whether the market for the product is new or
				emerging.
						;
			(2)by redesignating
			 paragraphs (9) through (14) as paragraphs (10) through (15), respectively;
			 and
			(3)by inserting after
			 paragraph (8) the following:
				
					(9)Forest
				product
						(A)In
				generalThe term forest product means a product made
				from materials derived from the practice of forestry or the management of
				growing timber.
						(B)InclusionsThe
				term forest product includes—
							(i)pulp, paper,
				paperboard, pellets, and wood products; and
							(ii)any recycled
				products derived from forest
				materials.
							.
			
